PER CURIAM.
While at Albertson’s, Eleanor Sherton suffered injuries when a glass bottle of tonic water fell as she lifted a plastic shopping bag from the checkout counter. The plastic bag had two handles, and appellant testified that she held both as she lifted the bag. Appellee presented testimony that the bag was properly packed and that appellant lifted the bag by only one handle, thus causing the bottle to fall. On this evidence, the trial court entered summary judgment in favor of appellee.
We hold that genuine issues of fact exist as to the packing of the shopping bag and as to the adequacy of the alleged warnings given to appellant. We reverse the final summary judgment and remand this cause for further proceedings on the authority of Holl v. Talcott, 191 So.2d 40 (Fla.1966) and Cincinnati Insurance Company v. Schneider, 349 So.2d 728 (Fla. 4th DCA 1977).
REVERSED and REMANDED.
LETTS, DELL and WARNER, JJ., concur.